DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a transmission collimating unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9; the limitation “the laser transmitters in the same row have a same first included angle and wherein the laser transmitters in different rows have different first included angles, the first included angle being an included angle between laser light transmitted by a laser transmitter and a horizontal plane” is NOT clear and vague. What does applicant mean the “the laser transmitters have a same first included angle”? and What does applicant mean the “the first included angle being an included angle between laser light transmitted by a laser transmitter and a horizontal plane”? and what is horizontal plane? horizontal plane of oscillating mirror or horizontal plane of laser transmitters. Clarification is required.
Claims 3-5 and 10; the limitation “a plurality of second include angles” is NOT Clear and vague. Clarification is required.
Claims 3-5 and 10 recite the limitation "a plurality of second" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheim et al (US 2016/0327635) in view of Ulrich et al (US Patent No. 9,128,190).
Regarding claims 1 and 8; Scheim et al discloses a lidar and lidar control method (100, 110 @ figure 1), comprising:
a plurality of laser transmitters (111 @ figure 1) configured to transmit laser light (126 @ figure 1); and 
a mirror (115 @ figure 1) configured to change a direction of a light path of the transmitted laser light (126 @ figure 1); 
wherein the plurality of laser transmitters (111 @ figure 1) constitute a laser transmitter array (111 @ figure 1) of M rows (112 @ figure 1) and N columns (113 @ figure 1), M being an integer greater than or equal to 2 and N being an integer greater than or equal to 2 (figures 1 and 5-6). See figures 1-11
Scheim et al discloses all of feature of claimed invention except for an oscillating mirror in the lidar system. However, Ulrich et al teaches that it is known in the art to provide the Lidar system (440 @ figure 4B) having a plurality of light sources (452, 454, 456 @ figure 4B) and an oscillating mirror (460 @ figure 4B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with an oscillating mirror in the Lidar system as taught by Ulrich et al for the purpose of improving oscillate back and forth such that the pulses of light from the light sources are scanned across their respective scanning zones.
Regarding claims 2 and 9; Scheim et al discloses all of feature of claimed invention except for the laser transmitters in the same row have a same first included angle, and wherein the laser transmitters in different rows have different first included angles, the first included angle being an included angle between laser light transmitted by a laser transmitter and a horizontal plane. However, Ulrich et al teaches that it is known in the art to provide the laser transmitters (452, 454, 456 @ figure 4B) in the same row have a same first included angle (Ø @ figure 4B), and wherein the laser transmitters (452, 454, 456 @ figure 4B) in different rows have different first included angles (Ø @ figure 4B), the first included angle (Ø @ figure 4B) being an included angle between laser light transmitted by a laser transmitter (452, 454, 456 @ figure 4B) and a horizontal plane of the mirror (460 @ figure 4B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with limitation above as taught by Ulrich et al for the purpose of improving oscillate back and forth such that the pulses of light from the light sources are scanned across their respective scanning zones.
Regarding claims 3 and 10; Scheim et al discloses a plurality of transmitters (111 @ figures 1 and 5-6) in the Lidar system (100, 110 @ figure 1), wherein the plurality of transmitters (111 @ figures 1 and 5-6) having a plurality of first of transmitters (111 @ figure 1) in first row and a plurality of second of transmitters (110 @ figure 1) in a second row (figure 1).
Scheim et al discloses all of feature of claimed invention except for a plurality of second the transmitters included angles are nonzero, the second transmitter included angle being an included angle between laser light transmitted by two adjacent laser transmitters in the same row. However, Ulrich et al teaches that it is known in the art to provide a plurality of second of the transmitters (452, 454, 456 @ figure 4B) included angles are nonzero, the second transmitter (452, 454, 456 @ figure 4B) included angle being an included angle (Ø @ figure 4B) between laser light transmitted by two adjacent laser transmitters (452, 454, 456 @ figure 4B and col.15 lines 37-64: e.g., The light sources 452-456 can each emit light from a distinct position such that pulses of light emitted from each of the respective light sources 452-456 define an angle Ø with respect to one another. For example, the first light source 452 and second light source 454 can emit light from distinct positions that are separated by an angle Ø when the light emitted from each is aimed at the oscillating mirror 460. Similarly, the second light source 454 and third light source 456 can be arranged such that light emitted from the two light sources 454, 456 defines an angle Ø when the light emitted from each is aimed at the oscillating mirror 460) in the same row. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with limitation 
Regarding claim 4; Scheim et al discloses all of feature of claimed invention except for a plurality of second of the transmitters included angles are identical for the laser transmitters in the same row. However, Ulrich et al teaches that it is known in the art to provide a plurality of second of the transmitters (452, 454, 456 @ figure 4) included angles are identical (Ø @ figure 4B) for the laser transmitters (452, 454, 456 @ figure 4) in the same row. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with limitation above as taught by Ulrich et al for the purpose of improving oscillate back and forth such that the pulses of light from the light sources are scanned across their respective scanning zones.
Regarding claim 5; Scheim et al discloses all of feature of claimed invention except for a plurality of second of the transmitters included angles are different for the laser transmitters in the same row. However, It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with limitation above for the purpose of improving oscillate back and forth such that the pulses of light from the light sources are scanned across their respective scanning zones, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine in the art. In re Aller, 105 USPQ 233.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scheim et al in view of Ulrich et al as applied to claim 3 above, and further in view of Donovan (US 2019/0146071).
 Regarding claim 6; Scheim et al in view of Ulrich et al combination discloses all of feature of claimed invention except for a transmission collimating unit arranged between the laser transmitters 504 @ figure 5 and paragraph [0042]: e.g., In a mechanical scanning LIDAR system, the laser beam emitted by a laser 502 is highly collimated by a set of transmitter optics 504 to obtain as small a beam divergence as practical. The highly collimated transmitter beam is directed to a rotating mirror 506 that reflects the transmitter beam and operates to scan the laser beam across the desired field-of-view) arranged between the laser transmitters (502 @ figure 5 and paragraph [0054]: e.g., Individual lasers or arrays of lasers are pulsed to generate an illumination region at the detectors) and the oscillating mirror (506 @ figure 5), configured to collimate the laser light transmitted by the laser transmitters (502 @ figure 5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with limitation above as taught by Donovan for the purpose of multiple laser pulses in a particular field-of-view is averaged to determine object distances to improve SNR.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scheim et al, Ulrich et al, and Donavan as applied to claim 6 above, and further in view of Chann et al (US 2011/0216792).
Regarding claim 7; Scheim et al in view of Ulrich et al and Donovan combination discloses all of feature of claimed invention except for a light exit of the plurality of laser transmitters is arranged at a focal plane of the transmission collimating unit. However, Donovan teaches that it is known in the art to provide a light exit of the plurality of laser transmitters (402, 403 @ figure 4) is arranged at a focal plane (paragraph [0087]: e.g., For example, consider the case in which a first diode array 403 in the stack 450 has smile. At the focal plane of the collimation optic, all the beams are spatially overlapped) of the transmission collimating unit (410a, 410b @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine lidar of Scheim et al with limitation above as taught by Chann et al for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) DeMersseman et al (US 2019/0101664) discloses a LiDAR system is configured to transmit light through the lens to the environment and receive light passing through the lens from the environment to generate range data.
2) Pacala et al (US 2019/0011567) discloses, figures 3-4, a solid state electronic scanning LIDAR system that includes a scanning focal plane transmitting element and a scanning focal plane receiving element whose operations are synchronized so that the firing sequence of an emitter array in the transmitting element corresponds to a capturing sequence of a photosensor array in the receiving element.
3) Retterath et al (US 2015/0131080) discloses an array-based light detection and ranging (LiDAR) unit includes an array of emitter/detector sets configured to cover a field of view for the unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 25, 2022



							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886